Title: From James Madison to Alexander J. Dallas, 13 March 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        Washington 13th March 1815.
                    
                    In pursuance of the authority vested in me by Law, I do hereby request and authorise you, during the absence of the Secy of War, to perform the Duties of that office.
                    
                        
                            James Madison
                        
                    
                